     Case 1:16-cr-00242-JTN ECF No. 71, PageID.590 Filed 07/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                         Case No. 1:16-cr-242
v.
                                                         HON. JANET T. NEFF
LAWRENCE GERARD NASSAR,

      Defendant.
_______________________________/


                                            ORDER

        Pending before the Court is the government’s Motion to Turn Over Funds in Inmate Trust

Account to Apply to Criminal Monetary Penalties (ECF No. 69). Defendant will be given

fourteen (14) days from the date of this Order to respond to the motion. Accordingly:

        IT IS HEREBY ORDERED that Defendant shall, not later than August 12, 2021, file a

response, if any, to the motion to turn over funds (ECF No. 69).



Dated: July 29, 2021                                          /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
